Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 13, and 19 of the current application teach similar subject as the prior art of Fleizach et al. (US 2009/0254345).  However claims 1, 13, and 19 are allowed for the reasons pointed out by the applicant’s remarks filed on 04/30/2021.  Specifically, the prior art fails to teach “receiving, at a computing system comprising one or more processors, data descriptive of a gesture input performed by a user, wherein the gesture input comprises a drag and drop gesture that moves a selector to a playback position; in response to receiving the data descriptive of the gesture input, generating, by the computing system, a text- to-speech request associated with a first document, the request including data associated with the playback position of the selector associated with a text-to-speech interface overlaid on the first document, wherein the first document is a web page” as recited in claims 1, 13, and 19.
Claims 2-12, 14-16, 18, 20, and 21 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Nyshadham et al. (US 9,672,337) discloses dynamic authentication to randomly select a file that provides a mnemonic for a user input; present the file; receive a user input that is responsive to a presentment of the file; determine whether the user input is correct; and grant further access and use of a device based on a determination that the user input is correct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATWANT K SINGH/Primary Examiner, Art Unit 2672